Case 1:20-cv-02817-CM Document 33 Filed 04/20/20 Page 1 of 36

ths
€b oe ps pet

UNITED STATES DISTRICT COURT |) 5-5 = vans ALLY FILED

SOUTHERN DISTRICT OF NEWYORK | HY

MICHAEL BERGAMASCHI, e¢ al., on behalf of bose ed
themselves and all others similarly situated,

 

Plaintiffs,
No. 20 Civ. 2817 (CM)
-against-

ANDREW M. CUOMO, Governor of New York
State, in his official capacity, ef al.,

Defendants.

 

 

ORDER DENYING PLAINTIFFS’ MOTION FOR A PRELIMINARY INJUNCTION
McMahon, C.J.:

Plaintiffs Michael Bergamaschi and Frederick Roberson bring this civil rights action on
behalf of all New York City persons on parole who are or will be accused of violating conditions
of parole and mandatorily detained pending their final hearing on a parole warrant, as required by
9 N.Y.C.R.R. § 8005.7(5) and § 8004.3. The defendants are Governor Andrew M. Cuomo and
Tina M. Stanford, Chairperson of the New York State Board of Parole (“Parole Board”), sued here
in their official capacities. Plaintiffs allege that the mandatory detention regulations violate their
right to due process under the United States and New York Constitutions — specifically, in that
they are constitutionally entitled to a hearing on their suitability for release pending adjudication
of the alleged parole violation.

Plaintiffs seek a preliminary injunction, ordering to afford all members of the plaintiff class
“an immediate evaluation” on “their suitability for release” by a “a neutral decisionmaker” based

on an assessment of the “seriousness of their alleged parole violations, likelihood of returning for

 

ha : ra Be alia ike <p aaa aia ie pis ag
bitiaiceoccatenatentetnalam csr! Stak wee oaths imi! a3
Case 1:20-cv-02817-CM Document 33 Filed 04/20/20 Page 2 of 36

the final hearing” and whether they “pose[] a public safety risk.” (Pls. Mem. of Law in Supp.
(“Pls.” MOL”), Dkt. No. 19 at 20, 24-25).

Plaintiffs’ motion for a preliminary injunction is DENIED.

BACKGROUND

di New York's Parole Revocation Procedures

New York, like every other state, has a procedure known as “parole,” pursuant to which
certain prisoners who have not yet completed their sentences of incarceration are released into the
community on conditions and under the supervision of a parole officer. If a parolee violates the
terms of his parole — that is, if s/he does something that is not permitted by the rules that restrict
his/her liberty, or fails to do something that is required by those rules — s/he is subject to having
parole revoked, and being returned to complete the rest of his/her sentence behind bars.

New York Executive Law § 259-i(3) and 9 N.Y.C.R.R. §§ 8004 and 8005 set out the
procedures involved in parole revocation hearings.

Within three days of being arrested on a parole warrant, the parolee must be given notice
of the charges and of his rights. N.Y. Exec. Law § 259-i(3)(c)(iti); 9 N.Y.C.R.R. § 8005.7.

Within fifteen days after the execution of the parole warrant, a preliminary hearing must
be held before a hearing officer who has not had “any prior supervisory involvement over the
alleged violator.” N.Y. Exec. Law § 259-i(3)(c)(1). At the preliminary hearing, the parolee’s parole
officer must establish probable cause that a violation of a parole condition in an important respect
occurred. N.Y. Exec. Law § 259-i(3)(c)(i) & (iv). The parolee has the right to appear and to present
witnesses and evidence on his own behalf, as well as the right to confront and cross-examine
adverse witnesses. N.Y. Exec. Law §§ 259-i(3)(c)(iii) & (iv); 9 N.Y.C.R.R. § 8005.3(c). A parolee
can waive his/her right to a preliminary hearing, which results in an automatic finding of probable

cause.
Case 1:20-cv-02817-CM Document 33 Filed 04/20/20 Page 3 of 36

After the preliminary hearing, the hearing officer must issue a written decision, stating the
reasons for the determination and citing to the evidence upon which the determination was based.
N.Y. Exec. Law §§ 259-i(3)(c)(iii). If there is a finding of probable cause to believe that a violation
has occurred, or if the parolee waives his right to a preliminary hearing, a final revocation hearing
must be scheduled within 90 days. N.Y. Exec. Law §§ 259-1(3)((a).

At the final revocation hearing, the parolee is entitled to a number of due process
protections, including: (i) the right to compel witnesses to appear at the hearing and provide
testimony; (ii) the right to subpoena and submit documentary evidence; (iii) the right of
confrontation and cross examination; (iv) the night to submit mitigating evidence for the purpose
of being restored to supervision; and (v) the right to representation of counsel. N.Y. Exec. Law
§ 259-i(3)(f)(iv) and (v). In the event the alleged violator is indigent and cannot afford counsel, an
attorney will be assigned. N.Y. Exec. Law § 259-i(3)(f)(v).

If the hearing officer concludes that the parolee did not violate the conditions of his/her
release “in an important respect,” the charges are dismissed and the parolee is released back into
the community. N.Y. Exec. Law §§ 259-i(3)(f)(ix); 9 N.Y.C.C.R. § 8005.20(a). (See generally,
Tomlinson Decl., Dkt. No. 25 { 2-3.) If the hearing officer concludes that the parolee violated the
conditions of release in an important respect, the parolee is returned to prison to serve the
remainder of his or her sentence.

IT. New York's Mandatory Detention Regulations

Since 1978, pursuant to N.Y. Exec. Law § 259-i(3), if the parole officer has probable cause

to believe that the parolee has violated a condition of his parole, a warrant may be issued for his

temporary detention, in accordance with the rules of the Parole Board. The statute expressly
Case 1:20-cv-02817-CM Document 33 Filed 04/20/20 Page 4 of 36

provides that the detention of any such person may be “further” regulated by rules and regulations
of the Parole Board. N.Y. Exec. Law § 259-i(3)(a)(i).

The Parole Board’s regulations mandate the detention of the alleged violators once there is
probable cause to find that the alleged violator has violated one or more of the conditions of parole
“in an important respect.” 9 N.Y.C.R.R. § 8005.7(a)(5). A parole violation for conviction of a
crime, whether felony or misdemeanor, qualifies as being a violation “in an important respect” and
leads to mandatory detention. Detention continues until the final revocation hearing has concluded.

New York’s policy of mandatorily detaining alleged parole violators pendente lite is not
unique or unusual. In thirty states, alleged parole violators who are taken into custody by the police
or corrections officers on a parole warrant are detained pending their final revocation proceedings.
Cohen, Law of Probation & Parole § 1:1 (2d ed.) (available on Westlaw at LAWPROBPAR §
18:5); see e.g., Mo. Rev. Stat, § 217.720 (West 2018); Ark. Code Ann. § 16-93-705 (West 2020):
see also Compl. § 47 (listing 20 states that do not have mandatory detention for parole violators
pending the final revocation hearing).

Plaintiffs allege that the Parole Board regulations requiring detention pending a final
revocation hearing (1) upon a finding of probable cause at the preliminary hearing; (2) when the
parolee waives the preliminary hearing; or (3) where the parolee is convicted of a misdemeanor
violates due process. Plaintiffs do not challenge as unconstitutional the mandatory detention of

someone convicted of a felony, because a felony conviction warrants parole revocation. See N.Y.

Exec. Law § 259-i.

LL. Procedural History

The instant action was filed on Friday, April 3, 2020. The complaint alleges two causes of

action: one under the United States Constitution and one under the New York State Constitution.
Case 1:20-cv-02817-CM Document 33 Filed 04/20/20 Page 5 of 36

The claims are parallel: each count asserts that the mandatory detention of accused parole violators
between the time probable cause is found and the end of their revocation hearings violates the Due
Process Clause of the relevant constitution. (Docket #1)

Plaintiffs motion for a preliminary injunction was filed the following Monday, April 6.
The Attorney General appeared immediately for Defendants and the parties agreed to an expedited
briefing schedule. The motion was fully submitted on April 13.

The court held a telephone conference with the parties on Tuesday, April 7, at which time
I expressed the view that the preliminary and permanent injunction motions should be consolidated
and heard on a fuller record, albeit on an expedited basis. The parties insisted that this was neither
necessary nor desirable. The Attorney General expressed the view that the case presented a
straightforward question of law that could be decided on the papers. Plaintiffs’ counsel echoed that
view — although having presented evidence in support of the motion, he could not possibly have
meant that the case presented nothing but a straightforward question of law. I interpreted his
comments to mean that Plaintiffs wanted the motion for preliminary relief to be decided
immediately and on the papers in view of the COVID-19 (“COVID”) crisis, which had precipitated
the filing of this action.

I take the case as it is handed to me. This is a decision on a motion for a mandatory
preliminary injunction that would give plaintiffs, pendente lite, all the relief they are seeking from
this lawsuit— nothing more.

IV. What This Case Is — And Is Not — About
Before turning to the merits of Plaintiffs’ motion for a preliminary injunction, it is

imperative to clarify what this case is about — and what it is not about.
Case 1:20-cv-02817-CM Document 33 Filed 04/20/20 Page 6 of 36

This case challenges the lawfulness of a New York State regulation that requires the
mandatory detention of an alleged parole violator between the time when it is determined that there
is probable cause to believe a violation was committed (either at a preliminary hearing, because
the preliminary hearing was waived, or because the parolee has been convicted for the
misdemeanor that causes the parole violations) and the time when his/her final revocation hearing
concludes. It alleges that such detention violates the Fourteenth Amendment’s Due Process Clause.
Plaintiffs contend that due process requires that an alleged parole violator be given an opportunity
— ideally, at the preliminary hearing — to demonstrate that detention is not required despite the
finding of probable cause because he presents neither a risk of flight nor any danger to society. In
brief, Plaintiffs argue that due process requires that an alleged parole violator be offered the
opportunity to establish an entitlement to something that looks and sounds very much like bail
pendente lite.

That is all this case is about.

This case is not about the COVID pandemic, or the wisdom of incarcerating any particular
group of people in a high-risk location (a correctional facility) during said pandemic. The lawsuit
was brought against the backdrop of that pandemic, and apparently the threat posed by COVID
has “concentrate[d] the mind wonderfully” on a provision of New York law that has been in place,
its constitutionality unchallenged, for over four decades. But COVID has nothing to do with
whether the mandatory detention regulation is or is not constitutional. If due process requires that
alleged parole violators be given access to the equivalent of a pre-trial arrestee’s bail hearing, then
that constitutional flaw has existed in New York State’s parole revocation process from the

beginning. And if the regulation adopted is those many years ago was not unconstitutional then,

the pandemic does not make it unconstitutional now,
Case 1:20-cv-02817-CM Document 33 Filed 04/20/20 Page 7 of 36

This case is also not about conditions of confinement during the pandemic on Rikers Island,
or in any other facility where alleged parole violators are housed. If it were, federal injunctive
relief would not be appropriate, since any prisoner at any time is free to bring a petition for a writ
of habeas corpus in the New York State Supreme Court, pursuant to Article 70 of New York’s
Civil Practice Law and Rules, on the ground that the conditions of his/her confinement are
unlawful. The record reflects that numerous such petitions have been brought, and many granted
by justices of the New York State Supreme Court. (Amer Decl., Dkt. No. 27, at 99 2-5 & Ex. A.)

This case is not about the wisdom of the mandatory detention regulation that has been in
force in New York for over forty years. The wisdom of policy decisions is for lawmakers and
regulators to debate. The only issue before this court is constitutionality,

This case is not about the lawfulness or the sufficiency of recently-devised procedures
carried out by Defendants to ascertain whether particular alleged parole violators should or should
not be released, despite the pendency of a parole revocation hearing, in light of the pandemic.
Those procedures, and their results, are described in an addendum to this opinion, because the
parties have discussed them in their papers and because they have been the subject of some of the
news coverage about this action. However, the ad hoc procedure devised to address what we all
hope and pray will be a one-time crisis are not challenged as unconstitutional; so aside from noting
that the State has taken steps (insufficient though Plaintiffs deem them to be) to release some
members of the class notwithstanding the mandatory detention regulation herein challenged, the
court sees no need to address them.

This case is not about whether New York’s statutory and regulatory scheme for dealing
with alleged parole violations complies with the minimum standards of due process identified by

the United States Supreme Court in Morrissey v. Brewer, 408 U.S. 471 (1972). In particular,
Case 1:20-cv-02817-CM Document 33 Filed 04/20/20 Page 8 of 36

Plaintiffs do not challenge as violative of due process the fact that state law gives the Parole Board
ninety days, rather than sixty days, to hold a revocation hearing following a finding of probable
cause — a deviation from Morrissey (discussed below), but perhaps one that can be justified as
“reasonable” given the sheer volume of parole hearings that are held in a city as populous as New
York City. In any event, Plaintiffs do not challenge the constitutionality of the timing of the final
revocation in this lawsuit.

Finally, this case is not about whether New York actually abides by its parole regulatory
procedure. There is evidence in the record suggesting that the Parole Board does not, in all cases,
provide mandatorily detained individuals with revocation hearings within the statutorily prescribed
ninety days. However, Plaintiffs do not challenge this failure as per se unlawful (although they do
argue that this fact is somehow relevant to the alleged due process requirement that the class
members have an opportunity to be admitted to bail pendente lite). And if it were per se unlawful
not to hold a revocation hearing within the prescribed ninety days, Plaintiffs have recourse to the
courts by way of state habeas challenging the lawfulness of their continued detention beyond the
“reasonable” period of time within which the State must hold and decide their revocation hearing.

All of these issues are mentioned, some at length, in Plaintiffs’ papers, but none is actually
the subject of a due process challenge. They are, therefore, window dressing. The one and only
gravamen of Plaintiffs’ complaint is their claim that then-mandatory detention, pendente lite, of
parolees for whom there is probable cause to believe they have violated the terms of their parole —
without any opportunity to argue for release until such time as a revocation hearing can be held —

violates the Due Process Clause of the federal and state constitutions.
Case 1:20-cv-02817-CM Document 33 Filed 04/20/20 Page 9 of 36

STANDING

As both named plaintiffs have been released from Rikers Island — one pursuant to the
review process ordered by the Governor and one by a Justice of the New York State Supreme
Court on a writ of habeas corpus — the question arises as to whether there is anything left to decide.

The hearing process complained of is by its very nature temporary, and it is unlikely that
individuals would have their constitutional claim decided before he is either convicted or released.
Other class members undoubtedly have a continuing live interest in the case. Therefore, Plaintiffs’
claims belong to the class of cases which is capable of repetition, yet evading review. In such
cases, “termination of [the] class representative’s claim does not moot the claim of the unnamed
members of the class.” Gerstein v. Pugh, 420 U.S. 103, 100 n.11 (1975) (internal citations
omitted).

STANDARD FOR GRANTING RELIEF

This is a case in which Plaintiffs seek a mandatory injunction. While Plaintiffs argued in
their Reply Brief that they were seeking only an injunction against the enforcement of the
mandatory detention regulation (see Pls.’ Reply, Dkt. No. 32, at 10), on the very same page of the
very same document, Plaintiffs demanded that the court...

... enjoin the defendants’ mandatory detention scheme, and order the defendants

to provide the following: (1) for all individuals currently detained, immediate

review of their case, notice, and an opportunity to be heard on their suitability for

release; and (2) for all future individuals arrested for a parole violation, a prompt

hearing on whether they may be suitable for release with notice, a neutral decision-

maker, and, if detention is required, an explanation as to why and the evidence

relied on, either on the record or in writing.

(/d.) If that is not a request for mandatory injunctive relief — relief that “alter[s] the status quo by

commanding some positive act,” Tom Doherty Assocs., Inc. v. Saban Entm’t, Inc., 60 F.3d 27, 34

(2d Cir. 1995) — then I cannot imagine what such a request would look like.
Case 1:20-cv-02817-CM Document 33 Filed 04/20/20 Page 10 of 36

Because Plaintiffs seek mandatory injunctive relief pendente lite, they must comply witha
considerably heightened standard of proof. In addition to demonstrating that lack of injunctive
relief would work irreparable harm and that a preliminary injunction is in the public interest — both
of which are necessary for obtaining preliminary injunctive relief, see N. Am. Soccer League, LLC
v. United States Soccer Federation, Inc., 883 F.3d 32, 37 (2d Cir. 2018) (citing New York ex rel.
Schneiderman v. Actavis PLC, 787 F.3d 638, 650 (2d Cir. 2015)) — Plaintiffs must show “a clear
and substantial likelihood of success on the merits,” N.Y. Civil Liberties Union v. N.Y.C. Transit
Auth., 684 F.3d 286, 294 (2d Cir. 2012). This requires proof “that their cause is considerably more
likely to succeed than fail.” Abdul Wali v. Coughlin, 754 F.3d 1015, 1026 (2d Cir. 1985); see also
Soccer, 883 F.3d at 37. It is not enough for a plaintiff seeking a mandatory injunction to
demonstrate just a “likelihood of success on the merits;” and it is certainly not a enough for him
to demonstrate the existence of a “serious questions on the merits and a balance of hardships
decidedly favoring the moving party,” which has traditionally been an alternative to a likelihood
of success on the merits in this Circuit. North Am. Soccer League, supra., 883 F.3d at 37. !

The plaintiff is required to “carry the burden of persuasion by a clear showing for each
factor.” Abbott Labs. v. Adelphia Supply USA, No. 15 CV 5826, 2015 WL 10906060, at *5
(E.D.N.Y. Nov. 6, 2015), aff'd sub nom. Abbott Labs. v. H&H Wholesale Servs., Inc., 670 Fed.

Appx. 6 (2d Cir. 2016).

 

' This court continues to believe that the oft-repeated Second Circuit “sufficiently serious question going to the
merits” standard is not a permissible replacement for a showing of a likelihood of success on the merits, given what
seems to me the clear language of the United States Supreme Court in the case of Munaf'v. Geren, 553 U.S. 674,
690 (2008): “A difficult question . . . is, of course, no reason to grant a preliminary injunction.” See also Winter v.
Natural Resources Defense Council, Inc., 555 U.S. 7, 19 (2008) (vacating preliminary injunction entered on the
basis of lower court finding “serious question” regarding interpretation of environmental regulations). However, |
see no need to contest this issue with the Court of Appeals in a case where, because of the nature of plaintiffs’
request, there is no question that the “serious question” standard cannot possibly apply.

10
Case 1:20-cv-02817-CM Document 33 Filed 04/20/20 Page 11 of 36

PLAINTIFFS ARE NOT ENTITLED TO MANDATORY PRELIMINARY
INJUNCTIVE RELIEF

i, Plaintiffs Have Alleged Irreparable Harm.

To demonstrate irreparable harm, a plaintiff must show that an “actual and imminent”
injury will occur that “cannot be remedied if a court waits until the end of trial to resolve the harm.”
Singas Famous Pizza Brands Corp. v. New York Advertising LLC, 468 F. App’x 43, 45 (2d Cir.
2012); accord Freedom Holdings, Inc. v. Spitzer, 408 F.3d 112, 115 (2d Cir. 2005). “At the
preliminary injunction stage, the only cognizable harms are those that cannot be remedied at the
end of trial if the movant were to prevail.” Freedom Holdings, 408 F.3d at 115. The harm alleged
must “be imminent, not remote or speculative” and “incapable of being fully remedied by
monetary damages.” Reuters Lid. v. United Press Int'l, Inc., 903 F.2d 904, 907 (2d Cir. 1990).

“When an alleged deprivation of a constitutional right is involved, most courts hold that no
further showing of irreparable injury is necessary.” Mitchell v. Cuomo, 748 F.2d 804, 806 (2d Cir.
1984), “Imminent risk to life, health or safety is also an irreparable harm.” Graham v. Decker, No.
20-cv-2423, 2020 WL 1847568, at *7 (S.D.N.Y. Apr. 13, 2020).

Plaintiffs argue that the Parole’s Board mandatory detention of individuals scheduled for a
final parole revocation hearing violates due process. Plaintiffs argue that this constitutional
violation is the principal irreparable harm they seek to avoid. (See Pls.” MOL at 11.) If indeed
Plaintiffs have a constitutional right to release pending a final parole revocation hearing, then they
have sufficiently alleged irreparable injury by its deprivation. Their other arguments for irreparable
harm are superfluous.

Defendants argue that the existence of state habeas as a remedy for any illegal incarceration

Plaintiffs might suffer as a result of the mandatory detention regulation means that the harms that

11
Case 1:20-cv-02817-CM Document 33 Filed 04/20/20 Page 12 of 36

arise from their illegal incarceration (assuming it to be such) are not “irreparable.” But this is too
clever by half.

Defendants principally rely for this argument on Weinberger v. Romer-Barcelo, 456 U.S.
305 (1982). In Weinberger, the Court stated that, “Th[is] Court has repeatedly held that the basis
for injunctive relief in the federal courts has always been irreparable injury and the inadequacy of
legal remedies.” Jd. at 305. But that doctrine has been employed to deny injunctions primarily
where the harm could be remedied by monetary relief. See e.g., Sierra Club v. Hennessy, 695 F.2d
643, 647 (2d Cir. 1982); Sherwyn Toppin Mktg. Consultants, Inc. v. City of New York, No. 08-
cv01340, 2009 WL 10706652, at *2 (E.D.N.Y. June 19, 2009); Adams v. Warner Bros. Pictures
Network, No. 05-cv-5211, 2005 WL 3113425, at *1 (E.D.N.Y. Nov. 22, 2005); Jn re Holtmeyer,
229 B.R. 579, 583 (E.D.N.Y. 1999). This case does not involve a claim for money damages; there
is no contention that legal (as opposed to equitable) relief could right the alleged wrong.

Moreover, the issue in Weinberger was whether a district court could, in its discretion,
decline to enjoin conduct that violated a federal statute in favor of a less extreme equitable remedy
— not whether a court lacks the power to enter an injunction if some other equitable remedy is
available. See 456 U.S. at 309-11. Weinberger involved an alleged violation of the Federal Water
Pollution Control Act by the United States Navy, which “discharge[d]...any pollutant” (the
occasional artillery shell that landed in a river during training exercises) into navigable waters
without having a permit. See id. at 306-08. After balancing the equities, the district court declined
to enjoin the Navy’s weapons training and instead ordered the Navy to apply for a permit. See id.
at 309-11. The First Circuit vacated and remanded, holding that the district court had “an absolute

statutory obligation” to enjoin the statutory violation. See id.

12
Case 1:20-cv-02817-CM Document 33 Filed 04/20/20 Page 13 of 36

The Supreme Court reversed the First Circuit’s decision. It concluded that, unless the text
of a statute suggests that Congress intended that any violation thereof must be met with an
immediate prohibitory injunction, courts were not required to enjoin any and every statutory
violation, but could instead impose other available equitable remedies. See id at 312-16.
Weinberger did not hold, as the defendants suggest, that a federal court could not enjoin
unconstitutional behavior if there existed some less extreme equitable remedy.

Defendants also argue that the forty-year delay in seeking “the specific preliminary
injunctive relief they seek undermines their claim of irreparable harm.” (Defs.’ Opp’n, Dkt. No.
28, at 23.) This argument is silly. “Ongoing unlawful deprivations of liberty and the threat of
unlawful detention and reimprisonment would violate plaintiffs’ constitutional rights and therefore
constitute quintessential irreparable harm.” Hardy v. Fischer, 701 F. Supp. 2d 614, 619 (S.D.N.Y.
2010).

The Hardy court rejected a similar argument under similar circumstances. In Hardy, the
plaintiff class challenged the New York State Department of Correctional Services’ DOCS")
practice of imposing and enforcing special conditions of release, known as post-release supervision
(“PRS”), which became effective after the expiration of the plaintiffs’ maximum determinate
sentences. N.Y. Penal Law § 70.45. See id. at 616-9, Plaintiffs alleged that any such post-release
conditions had to be imposed by a judge and could not be imposed administratively. Although
plaintiffs alleged that the constitutional right at issue was established by the Supreme Court in
1936 in Hill v. U.S. ex rel Wampler, 298 U.S. 460 (1936)* — and was reaffirmed by the Second

Circuit in 2006 in Earley v. Murray, 451 F.3d 71, 76 (2d Cir. 2006) — DOCS had been imposing

 

* New York added § 70.45 to the Penal Law some fifty years after the Supreme Court decided
Wampler, in 1998, see 1998 Sess. Law News of N.Y. Ch. 1 (S. 7820).

 
Case 1:20-cv-02817-CM Document 33 Filed 04/20/20 Page 14 of 36

PRS on the named plaintiffs between 2004 and 2007, and on members of the plaintiff class
thereafter, yet no suit was filed until April 2008. Hardy, 701 F. Supp. 2d at 617-18.

The defendants argued, “....because plaintiffs have not made timely attempts to challenge
the conditions of their PRS, plaintiffs cannot prevail on an argument that they will be irreparably
harmed without immediate relief.” /d. at 619. Rejecting this argument, the court reasoned, “The
possibility that plaintiffs already have suffered injuries by being subjected to allegedly illegal PRS
does not eliminate the irreparable nature of any injuries that they will suffer in the future without
injunctive relief, and the Court does not find that any delay in filing this lawsuit justifies the denial
of interim relief from an ongoing alleged constitutional violation.” /d. (citing Five Borough Bicycle
Club v. City of New York, 483 F. Supp. 2d 351, 361 (S.D.N.Y. 2007), aff'd, 308 F. App'x 511 (2d
Cir. 2009)).

Here too, the fact that New York’s mandatory detention scheme for alleged parole violators
has gone unchallenged for decades by generations of other parole violators does not undercut the
irreparable harm argument made by today’s imprisoned parole violators on the basis of that their
alleged constitutional rights are being violated currently. What forty years of failure to challenge
the constitutionality of this procedure suggests about the merits of Plaintiffs’ lawsuit is another

matter altogether.

II. Plaintiffs fail to show a clear or substantial likelihood of success on the merits of their
federal claim.

Plaintiffs assert that the Parole Board’s mandatory detention of parolees pending their final
revocation hearings violates due process, according to “the well-established principles set forth in

long-standing Supreme Court precedent.” (Dkt. No. 19, PI.’s PI Br., at 2.)

14

 
Case 1:20-cv-02817-CM Document 33 Filed 04/20/20 Page 15 of 36

Defendants argue that New York’s mandatory detention regulation cannot possibly be
constitutionally infirm, because New York’s parole revocation procedures comport with the
Supreme Court’s dictates in Morrissey v. Brewer, 408 U.S. 471 (1972) — a position that requires
not only denial of preliminary injunctive relief, but the ultimate dismissal of this lawsuit (though
they have not moved for such).

Both sides are wrong. A close reading of the cases cited by both sides reveals no binding
authority striking down the type of mandatory detention scheme used in New York state. It is
equally true that those cases do not clearly hold, after explicit consideration of the issue, that
mandatory detention without an opportunity for “bail” pending a revocation hearing is
constitutional. But Plaintiffs assuredly have not demonstrated that they have a clear and substantial
likelihood of success on the merits. Indeed, Defendants may well have the better of the argument.

A. Morrissey Sets A Standard

In the landmark decision of Morrissey v. Brewer, 408 U.S. 471, 487-89 (1972), the
Supreme Court held that if a state that affords persons convicted of crimes the opportunity to
complete a portion of their incarcerative sentence at liberty in the community — parole — it may not
revoke that parole without providing certain minimum due process protections. However, parolees
in parole revocation proceedings are not entitled to “the full panoply of rights,” that are accorded
defendants in a criminal prosecution prior to conviction. Morrissey, 408 U.S. at 480 (citing Mempa
v. Rhay, 389 U.S. 128 (1967)).

Both the facts of Morrissey and its procedural posture differ from this case. In Morrissey,
the lowa Board of Parole exercised its authority to revoke the petitioners’ parole based on the
written report of his parole officer, without holding any sort of hearing. /d. at 473. After

exhausting their state remedies, Iowa state parolees filed federal habeas petitions, alleging that

ED

 
Case 1:20-cv-02817-CM Document 33 Filed 04/20/20 Page 16 of 36

lowa’s revocation scheme violated due process because it allowed parole to be revoked without a
hearing. /d. at 474.

The Supreme Court began its analysis with a discussion of the concept of parole — its
purpose and function. “The essence of parole is release from prison, before the completion of
sentence, on the condition that the prisoner abide by certain rules during the balance of the
sentence.” Morrissey, 408 U.S. at 477. Those rules, which are less restrictive than confinement in
a prison, often substantially restrict a parolee's activities “beyond the ordinary restrictions imposed
by law on an individual citizen.” Morrissey, supra, at 478. As the Court recognized, parolees are
not simply barred from committing new crimes; they are often prohibited from using certain
otherwise lawful substances (alcohol), from associating with certain undesirable persons (persons
who have been convicted of crimes), and from undertaking specific activities that most adults can
freely enjoy without first obtaining the permission of the parole officer (changing employment or
living quarters, traveling outside the immediate community, and the like). And of course, parolees
must regularly report to their parole officers, where they must account for their behavior and obtain
guidance and instruction. /d. For a compendium of the types of restrictions that New York parolees
must live under, see 9 N.Y.C.R.R. § 8003.2 (listing New York’s standard parole release
conditions).

Obviously, many parole violations to not entail the commission of criminal conduct.
However, every parole those restriction is “essential” to the reintegration process. So is swift and
certain punishment for violation of those restrictions. The Morrissey Court expressly recognized
that, “The enforcement leverage that supports the parole conditions derives from the authority to
return the parolee to prison to serve out the balance of his sentence ifhe fails to abide by the rules.”

Morrissey, 408 U.S. at 478-79,

16

 
Case 1:20-cv-02817-CM Document 33 Filed 04/20/20 Page 17 of 36

Not every violation of conditions will automatically lead to revocation. Indeed, not every
violation leads to the issuance of a parole warrant. New York, under DOCCS Directive 9050
titled “Community Supervision Revocation Process,” several steps such as a case conference
with a bureau chief and investigation of the possible violation must first be undertaken before the
issuance of a parole warrant is considered for a technical violation, and such a warrant is then
issued only by a Senior Parole Officer or higher, if the violations are believed to be “in an
important respect.” See Executive Law § 259-i(3)(a)(i); 9 N.Y.C.R.R. § 8004.2. (Annucci Decl.
at § 9, Ex. 1.) And even a final finding of a violation does not automatically result in revocation
under New York’s scheme; besides reincarcerating the parolee for the balance of the term of
sentence, the presiding officer also has the authority to maintain the status quo by continuing the
parolee’s post-release supervision, or place the parolee is a “parole transition facility for a period

not to exceed on hundred eighty days.” Executive Law § 259-i(3)(e)(x).

“Implicit in the system’s concern with parole violations is the notion that the parolee is
entitled to retain his liberty as long as he substantially abides by the conditions of his parole.”
Morrissey, supra. at 479. But while parole might seem similar to release on bail, the two are not
equivalent. A parolee is not presumed innocent; he has been convicted of a crime and is still serving
his sentence, Indeed, a parolee even while living in the community, is often formally described as
“in custody.” Morrissey, 420 U.S. at 483. Parole thus creates only a conditional liberty interest,
and revocation of parole deprives the parolee “only of the conditional liberty properly dependent
on observance of special parole restrictions.” Jd. at 480. As the Supreme Court recognized, parole
revocation “is not part of a criminal prosecution and thus the full panoply of rights due a defendant

in such a proceeding does not apply to parole revocations.” Jd.

17
Case 1:20-cv-02817-CM Document 33 Filed 04/20/20 Page 18 of 36

That said, the court concluded that “the liberty of a parolee, although indeterminate,
includes many of the core values of unqualified liberty and its termination inflicts a ‘grievous loss’
on the parolee and often on others.” And while, “Given the previous conviction and the proper
imposition of conditions, the State has an overwhelming interest in being able to return the
individual to imprisonment without the burden of a new adversary criminal trial if in fact he has
failed to abide by the conditions of his parole....the State has no interest in revoking parole with
some informal procedural guarantees.” /d. at 482-3.

The Court then went on to discuss what those “informal procedural guarantees” might
entail. It concluded that due process imposed two requirements.

The first was that, within a short period following a parolee’s arrest on a parole violation
warrant, someone other than the parolee’s parole officer (the person who caused his arrest) should
make a determination that there was probable cause to believe that the charged violation(s) did in
fact occur. The Supreme Court indicated that this determination could be made by an
administrative, not a judicial officer, as long as the individual was “neutral and detached” from the
decision to violate the parolee.

With respect to this preliminary hearing, the Court deemed it essential that the parolee be
given notice of the hearing, a statement of its purpose, and a list of the alleged parole violations.
At the hearing “the parolee may appear and speak in his own behalf; he may bring [evidence and
witnesses] to the hearing officer [and] on request of the parolee, person who has given adverse
information on which parole revocation is to be based is to be made available for questioning in
his presence,” unless there was a risk of harm if the informant’s identity were disclosed. Morrissey,

supra, 487.

18

 
Case 1:20-cv-02817-CM Document 33 Filed 04/20/20 Page 19 of 36

At the conclusion of this preliminary hearing, “the officer should determine whether there
is probable cause to hold the parolee for the final decision of the parole board on revocation. Such
a determination would be sufficient to warrant the parolee’s continue detention and return to the
state correctional institution pending the final decision.” Jd.

Despite imposing these procedural protections, the court emphasized that the preliminary
hearing should be a relatively informal proceeding: “No interest would be served by formalism in
this process.” Jd.

The second thing required by due process is a final revocation hearing, “if desired by the
parolee.” This second hearing “must be the basis for more than determining probable cause; it must
lead to a final evaluation of any contested relevant facts and consideration of whether the facts as
determined warrant revocation.” At this hearing, too, the parolee must have an opportunity to be
heard “to show, if he can, that he did not violate the conditions, of, if he did, that circumstances in
mitigation suggest that the violation does not warrant revocation.”

The court added that the revocation hearing “must be tendered within a reasonable time
after the parolee is taken into custody. A lapse of two months [before the final revocation hearing]
... would not appear to be unreasonable.” /d. at 488.

The Supreme Court concluded this discussion by disclaiming any intention to write a code
of procedure for revoking parole; “that is the responsibility of the states.” Jd. It said, rather, that its
job was limited to deciding “the minimum requirements of due process,” which included the
following: “(a) written notice of the claimed violations of parole; (b) disclosure to the parolee of
evidence against him; (c) opportunity to be heard in person and to present witnesses and
documentary evidence; (d) the right to confront and cross-examine adverse witnesses (unless the

hearing officer specifically finds good cause for not allowing confrontation); (e) a ‘neutral and

19

 
Case 1:20-cv-02817-CM Document 33 Filed 04/20/20 Page 20 of 36

detached’ hearing body such as a traditional parole board, members of which need not be judicial
officers or lawyers; and (f) a written statement by the factfinders as to the evidence relied on and
reasons for revoking parole.” The Court declined to decide whether a parolee was entitled to the
assistance of counsel; that is not an issue in the case at Bar, since New York provides for legal
representation at a revocation hearing.

In sum, Morrissey confers procedural rights: a preliminary hearing to ensure that there is
probable cause to believe that the parolee violated the terms of parole, followed by a merits hearing
to resolve contested facts and to determine whether those facts warrant revocation. Jd, at 484-488.
Both hearings must be held within a reasonable period of time; the court concluded that two months
was not unreasonable, though without ruling out the possibly that it might be, or that a longer

period might not be.

20
Case 1:20-cv-02817-CM Document 33 Filed 04/20/20 Page 21 of 36

(i) Defendants’ Argument

The Morrissey Court did not have before it the precise question raised here: namely,
whether it is constitutional to detain an alleged parole violator between the preliminary (probable
cause) and permanent revocation hearings without giving the violator a chance to offer arguments
about why s/he should be released pendente lite — a concept similar to bail. Nonetheless,
Defendants argue that Morrissey decided that issue. They point to the sentence quoted above:
“Such a finding |of probable cause to hold the parolee for the final decision of the parole board on
revocation| would be sufficient to warrant the parolee ’s continue detention and return to the state
correctional institution pending the final decision.” (Emphasis added). This, the State argues,
explicitly authorizes the mandatory imprisonment of any alleged parole violator as to whom
probable cause of a violation has been found to exist — i.e., it blesses the procedure adopted by
New York some four decades ago and in force ever since.

To buttress its argument, the State cites the Second Circuit’s opinion in Calhoun v. New
York State Div. of Parole Officers, 999 F.2d 647, 652-53 (2d Cir. 1993) (citing Morrissey, 408
U.S. at 487-89), in which the Circuit held that New York’s procedures for parole revocation
“generally satisfy due process,” as well as Galante v. Warden, Metro. Corr. Center, 573 F.2d 707,
708 (2d Cir. 1977), for the proposition that an alleged parole violator -- even one accused of a
parole violation that is not in and of itself a crime (a so-called “technical violation’) -- need not
be admitted to bail pending his revocation hearing.

Plaintiffs, on the other hand, argue that defendants both misconstrue the critical sentence
in Morrissey and read too much into Calhoun and Galante. They urge that the only case ever to

consider the precise question facing this court — Faheem-El v. Klincar, 841 F.2d 712 (7th Cir.

a
Case 1:20-cv-02817-CM Document 33 Filed 04/20/20 Page 22 of 36

1988) — ended in their favor, which makes it likely that they will succeed in this lawsuit at the end
of the day.

Plaintiffs are correct that the Second Circuit has never affirmatively held that mandatory
detention prior to a parolee’s final revocation hearing is constitutional under Morrissey. It
certainly did not do so in Calhoun — a case in which the plaintiff waived his right to a preliminary
hearing, challenged only the “state’s failure to provide a final parole revocation hearing,” and
never raised the issue of mandatory detention. /d. at 654. The Circuit was not asked to rule on
whether the State’s mandatory pre-hearing detention satisfied due process, and the reference to the
state’s “general” compliance with due process cannot be read to imply otherwise.

As for Galante, the case did not concern New York State parole at all, but the now-defunct
federal parole process, 18 U.S.C. § 4161 ef seg., which was abolished on November 1, 1987, as
part of the Comprehensive Crime Control Act of 1984 (Pub. L. 98-473). Galante filed a petition
for a writ of habeas corpus (not an action pursuant to 42 U.S.C. § 1983, as Petitioners do here), on
the ground that he was being held in violation of his due process rights pending a parole violation
hearing. He argued that he was entitled to bail pendente lite because the alleged parole violations
were not crimes, but were purely technical.* The Second Circuit concluded that the trial judge did
not abuse his discretion by denying Galante bail. In so deciding the Circuit observed that, “Bail
pending a parole revocation hearing is therefore granted only in ‘most unusual circumstances’
Argo yv. United States, supra., at 1378, or when ‘extraordinary or exceptional
circumstances’,..make the grant of bail necessary to make the habeas remedy effective.” Calley v.

Calloway, 496 F. 2d 701-702 (5"" Cir. 1974). These statements do not suggest that detention of a

 

* The precise technical violation committed by the notorious mobster Carmine Galante was associating while on
parole with others who had been convicted of crimes—other members of the Bonnano Crime Family, of which he
was the head.

22

 
Case 1:20-cv-02817-CM Document 33 Filed 04/20/20 Page 23 of 36

parolee pending a hearing on his alleged violation was mandatory under the old federal parole
scheme — otherwise. the district court would have had no discretion to abuse.

But while Galante neither addresses the precise scheme before this court nor holds exactly
what Defendants argue it held, the Circuit did state without equivocation that Galante, as a parolee,
“no longer enjoys the benefit of a presumption of innocence and has no constitutional right to
bail.” Id. at 708. This statement has never been questioned or walked back in the half century
since Galante was decided — which augurs poorly for the Second Circuit’s looking favorably on
plaintiffs’ argument that mandatory detention pending a parole revocation hearing violates due
process.

(ii) Plaintiffs’ Argument

Plaintiffs rely principally on the only appellate court decision that addresses the
constitutionality of a mandatory detention scheme for alleged parole violator pendente lite:
Faheem-El v. Klincar, 841 F.2d 712 (7th Cir. 1988). According to Plaintiffs, the Seventh Circuit,
sitting en banc, correctly interpreted Morrissey to require the state to provide the parolee with an
opportunity to present individualized evidence relevant to “the suitability of releas[e] . . . pending
his or her final revocation hearing,” id. at 726. If this Court follows the reasoning in Faheem-El,
Plaintiffs claim, it will find that New York’s mandatory detention scheme is unconstitutional.

But Plaintiffs exaggerate the scope of the Faheem-E/ decision, which neither struck down
a mandatory pre-revocation detention scheme like the one at issue here nor ordered that
amenability to release (a/k/a bail) be considered ata Morrissey preliminary probable cause hearing
-the precise relief Plaintiffs are seeking from this court.

In Faheem-El, the plaintiff parolee argued that the Illinois’s mandatory detention statute

violated his right to due process by denying him “an immediate bail hearing” that would authorize

 
Case 1:20-cv-02817-CM Document 33 Filed 04/20/20 Page 24 of 36

his release pending his final revocation hearing. 841 F.2d at 716. The district court held that due
process required the parole board to provide the plaintiff with a bond hearing and granted a motion
for a preliminary injunction. /d. at 722. The Seventh Circuit, sitting en banc, reversed; the
preliminary injunction was vacated. The vote was 6-5; the court split, not over vacatur of the
injunction (as to which all eleven members agreed), but over whether Morrissey compelled the
dismissal of plaintiff's complaint -- a proposition that accords with defendants’ argument here,
and which commanded the votes of five of the eleven members of the Seventh Circuit.

In Faheem-El, the plaintiff allegedly violated his parole by committing an act that
constituted a crime under Illinois law — but a crime as to which, under state law, he had an
entitlement to assessment for suitability of release on bail pending adjudication of his criminal
case. He was bailed by the State but was then arrested on a parole violation warrant and
incarcerated pursuant to Illinois’s mandatory pre-revocation incarceration rule. He argued both
that he should have been admitted to bail on the parole warrant (an Eighth Amendment violation)
and that due process required the state to give him a bail hearing on the parole warrant (a
Fourteenth Amendment argument, exactly the one made here).* The district court agreed with
Faheem-el on both grounds.

Insofar as is relevant here, all eleven members of the Seventh Circuit concluded that
Illinois’ parole revocation procedures complied “with the minimum procedures outlined in
Morrissey,” and that plaintiff was not entitled to a bail hearing before a judge, because any due
process interest plaintiff might have had in a judicial bail hearing “is outweighed by the state’s

interest in regulating parole.” /d. at 723-4.

 

* As no Eighth Amendment is made in this case, that analysis will not be further discussed.

24

 
Case 1:20-cv-02817-CM Document 33 Filed 04/20/20 Page 25 of 36

Having dispensed with that possibility, the court went on to consider whether the plaintiff
had a due process right to an individualized determination of his suitability for release at the
preliminary probable cause hearing. The majority noted that Morrissey “clearly implies that. . .
the parolee could be incarcerated pending the final revocation hearing,” even though “the issue
was not before the [Supreme] Court” in that case. /d. at 724. Of course, Morrissey does far more
than “imply” this: the Supreme Court flatly stated that incarceration was permissible, as discussed
above. (See supra., Section 2(i).).

But the six-judge majority (in a footnote, see n. 14) interpreted the phrase “probable cause
to hold the parolee for the final decision of the parole board on revocation” as at least suggesting
that the officer holding the probable cause hearing might have to make a decision on whether to
“hold” the parolee — “with “hold” apparently read as meaning “incarcerate” rather than as “bind
over for a hearing on the merits”* To the Faheem-El majority, this meant that mandatory detention
might constitute a due process violation under certain circumstances, and that whether it did violate
due process should be assessed using the balancing test announced by the Supreme Court in
Matthews v. Eldridge, 424 U.S. 319 (1976). That test requires comparing the magnitude and risk
of burdens on the individual to the burdens with the costs to the state of implementing the
additional protections. 841 F.2d at 726-27. The majority remanded the case so that the parties
could develop the record on the additional burdens and costs the state would face by augmenting
its parole revocation procedures to include some sort of hearing on pre-revocation release.

Five of the eleven judges on the en banc panel, while agreeing that the preliminary
injunction should be vacated, disagreed with the remand order. Speaking for three of the five,

Judge Easterbrook flatly said that the relevant language in Morrissey — the sentence stating that a

 

° One ordinarily finds “probable cause” to conclude that a crime or misdeed has been committed; it is not customary
in our profession to find “probable cause” that someone should go to jail.

25

 
Case 1:20-cv-02817-CM Document 33 Filed 04/20/20 Page 26 of 36

probable cause determination “would be sufficient to warrant the parolee’s continued detention
and return to the state correctional institution pending the final decision” — meant that the Supreme
Court had already decided there was no problem with mandatory detention pending a final
determination of whether the parolee had indeed violated. 841 F.2d at 730 (Easterbrook, J.,
concurring) (quoting Morrissey, 408 U.S. at 487). In his view, Morrissey answered the mandatory
detention question once and for all — even if that precise issue was not presented to the Supreme
Court (and it indubitably was not). As long as an alleged parole violator receives a prompt
determination that there is probable cause to believe he violated his parole, mandatory detention
is permissible (at least pending a reasonably prompt hearing). Judge Easterbrook thus said, “It is
unnecessary for us to balance interests under the Due Process Clause, and unwarranted to invite
the district judge to take more evidence and strike his own balance.” Jd. Two other judges of the
Seventh Circuit, Judges Wood and Ripple, echoed Judge Easterbrook’s conclusion that Morrissey
foreclosed Faheem-El’s argument.

Judge Easterbrook did indicate that there was a troubling aspect to Faheem-El’s detention,
but it was not its mandatory nature — rather, it was its length. He observed that the Supreme Court
has blessed a two month period of detention between the preliminary and final hearings as “not
unreasonable,” but then noted that Faheem-E] “waited a lot longer than that [for his final hearing].
and evidence in the record suggests that other parolees wait longer too.” Because “the district court
... did not consider whether Illinois routinely holds parolees between stages for more than two
months,” Judge Easterbrook suggested that this, rather than a Matthews balancing, would be a
proper issue for exploration on remand. Judge Ripple also said it would be appropriate for the
district court to consider on remand, “the claim that Illinois has routinely disregarded the mandate

of Morrissey” by not holding sufficiently timely hearings.

26

 
Case 1:20-cv-02817-CM Document 33 Filed 04/20/20 Page 27 of 36

As the above discussion makes clear, Plaintiffs read far too much into Faheem-El. The case
made no changes to the content of Illinois’s preliminary probable cause hearings, or to its
mandatory detention statute.

In this case, Plaintiffs adopt the same approach that Faheem-El did: they challenge the
mandatory detention of parole violators as a categorical violation of due process, while ignoring
the possibility that a subset of the proposed class might possess a narrower but colorable due
process claim arising out of delays in the holding of their revocation hearings. As was true in
Faheem-El, some evidence in the record supports this: Department of Corrections databases show
that the state has failed to meet the 90-day statutory deadline for revocation hearings for 17% of
the parolees in Plaintiffs’ proposed class. (Dkt. No. 17, Shames Decl. § 9.) But that information
is offered only as background, ostensibly to justify why plaintiffs should be allowed out pending
their finals hearings; it is not the basis of some independent constitutional claim. It is, therefore,
interesting but irrelevant.

In sum, Plaintiffs’ argument that Faheem-El clearly entitles them to the drastic relief of a
mandatory preliminary injunction thus hangs on the thread of a decision that denied a preliminary
injunction to a putative class of parolees, and in which a slim majority never finally decided
whether mandatory detention of parolees pending final revocation hearings constituted a per se
constitutional violation, while a vocal and not small minority decided definitively that it did
not. That is a far cry from a clear showing to an entitlement to relief.

The other authorities cited by Plaintiffs are not helpful because the plaintiffs in those cases
stood in shoes far different than do alleged parole violators. For example, in Mental Hygiene Legal
Serv. v. Spitzer, No. 07 cv 2935 (GEL), 2007 WL 4115936 (S.D.N.Y. Nov. 16, 2007), the court

struck down a provision of New York State law than mandated the continued detention of

at

 
Case 1:20-cv-02817-CM Document 33 Filed 04/20/20 Page 28 of 36

convicted sex offenders between the time they completed their criminal sentence (including any
term of parole) and the holding of a final civil commitment hearing. /d. at *15. The mandatory
detention at issue in Mental Hygiene cannot be analogized to the detention of the members of the
plaintiff class. Plaintiffs are parolees. They are still completing the terms of their sentences. They
have been released into society, but “on parole” -- at sufferance and subject to numerous
conditions. A neutral and detached officer has found probable cause to believe that they have
violated one of more of the rules they are required to follow as a condition of being in society
rather than being in jail. It is precisely because, “The essence of parole is release from prison,
before the completion of sentence, on the condition that the prisoner abide by certain rules during
the balance of the sentence,” that a parolee’s due process rights are circumscribed. Morrissey, 408
U.S. at 477. An individual who has completed his sentence of incarceration, by contrast — even if
he is a sex offender -- has fully “paid his debt to society” and does not have a liberty interest that
can be in any sense described as “circumscribed.” He is entitled to go free, and he cannot be
detained further without receiving the full panoply of due process rights.

For two reasons, Lora v. Shanahan, 804 F.3d 601 (2d Cir. 2015), judgment vacated, 2018
WL 1143819 (U.S. Mar. 5, 2018), is of no help to plaintiffs. In Lora, the Second Circuit ruled that
an alien being held for a deportation hearing could not be jailed for more than six months without
having a bond hearing. Plaintiffs cite the case for the proposition that persons accused of technical
violations of law must have an opportunity to post bond. But the Court of Appeal’s decision
authorized a mandatory incarceration scheme to endure for at least six months — twice the period
allowed under New York’s mandatory detention scheme for alleged parole violators -- in the face
of a “technical” violation of immigration laws, which could lead to deportation. This certainly

suggests that the Circuit would not find unconstitutional a mandatory incarceration of two or three

28

 
Case 1:20-cv-02817-CM Document 33 Filed 04/20/20 Page 29 of 36

months, in the face of a finding of probable cause to believe that a convicted criminal had violated
the terms of his parole (even “technically”) and was facing re-incarceration.

Moreover, the Supreme Court vacated Lora in light of Jennings v. Rodriguez, 138 S.Ct.
830, 200 L.Ed.2d 122 (2018) —a case in which the high court held that the text of section 1226 of
the Immigration and Naturalization Act unambiguously foreclosed any right to a bond hearing
pending deportation. In Jennings, the Supreme Court invited the Ninth Circuit to take up the
question of whether the indefinite detention of aliens awaiting deportation hearings violated the
Constitution — an issue the Court of Appeals (like the Second Circuit in Lora) had carefully
sidestepped. The Second Circuit was directed to reconsider Lora in light of Jennings. It has yet to
do so post-Jennings, in light of “substantial uncertainty” that exists in the “new legal landscape.”
See Hechavarria y. Sessions, 891 F.3d 49, 58 (2d Cir. 2018). Just last week, the Ninth Circuit held,
in Aleman Gonzalez v. Barr, No. 18-16465, 2020 WL 1684034 (9" Cir. Apr. 7, 2020), that an alien
not subject to imminent release or removal (i.e. held under Section 1231 instead of section 1226),
is entitled to a bond hearing, again after six months of detention. /d. at *18. Whether that decision
will survive Supreme Court review is uncertain at best.

But none of these cases suggests that “the new legal landscape” would afford alleged parole
violators speedier bond hearings than were made available in Lora, -- a period much longer than
the period challenged in this case.

KR KR Kk kkk kk KOR ROR ROR ROR OK KOR ORK ROK OR KOR ROR OK ROR OR OK OK KOK

As should be clear from the above discussion, Plaintiffs have not come close to establishing
a clear likelihood that the law entitles them to success on the merits of their federal constitutional
claim. Not a single precedent — not even the one they deem most favorable to their cause—stands

for the proposition they ask this court to adopt. Where, as here, preliminary injunctive relief would

 
Case 1:20-cv-02817-CM Document 33 Filed 04/20/20 Page 30 of 36

give the plaintiffs everything for which they ask at the end of the case, much more of a showing Is
needed to demonstrate that they have a clear entitlement to relief. Tom Doherty Assocs., Inc. v.
Saban Entm't, Inc., 60 F.3d 27, 34 (2d Cir. 1995).

As Plaintiffs have failed to show “that their cause is considerably more likely to succeed
than fail,” Abdul Wali v. Coughlin, 754 F.3d 1015, 1026 (2d Cir. 1985); see also Soccer, supra.,
883 F.3d at 37, there is no need to prolong the discussion. The motion for a preliminary injunction
on Plaintiffs’ federal constitutional claim is denied. See Madison Square Garden, L.P. v. Nat'l
Hockey League, No. 07 CV 8455 (LAP), 2007 WL 3254421, at *9 (S.D.N.Y. Nov. 2, 2007), aff'd,
270 F. App’x 56 (2d Cir. 2008); Greenlight Capital, L.P. v. Apple, Inc., No. 13 CV 900 (RJS),

2013 WL 646547, at *12 (S.D.N.Y. Feb. 22, 2013).

“il Plaintiffs Have Not Established a Likelihood of Success on the Merits of their State
Constitutional Claim.

Nor have Plaintiffs established a likelihood of success on the merits on their analogous
claim under the New York state constitution.

First, as a jurisdictional matter, the Eleventh Amendment bars a federal court from
awarding injunctive relief based on a claim arising under state law claim against state officials.
Pennhurst State School and Hospital v. Halderman, 465 U.S. 89, 121 (1984) (“a claim that state
official violated state law in carrying out their official responsibilities is a claim against the State
that is protected by the Eleventh Amendment,” including “state-law claims brought into federal
court under pendent jurisdiction”).

Second, as a substantive matter, the New York Court of Appeals has concluded, under the
Due Process Clause of the state constitution, that a parolee detained pending a final revocation
hearing has no due process right to bail. People ex rel. Calloway v. Skinner, 33 N.Y.2d 23, 33

(1973). Moreover, it did so by holding that any due process rights under the New York States

30

 
Case 1:20-cv-02817-CM Document 33 Filed 04/20/20 Page 31 of 36

Constitution were co-extensive with those under the federal constitution — which means that
Plaintiffs’ failure to demonstrate a clear likelihood of success on the merits of their federal claim

automatically means that they have failed to do the same under the state constitution.

FURTHER PROCEEDINGS

Because the parties insisted on not consolidating the preliminary and permanent injunction
phases of this lawsuit, the Court needs to turn to the prospect of further proceedings.

Given the importance of any challenge to the constitutionality of a state statutory and
regulatory scheme, it behooves the parties to take a step back and consider where they are going.

The Plaintiffs have adduced some evidence of potential constitutional violations that are
not alleged as claims for relief in the Complaint. I am thinking specifically of the potential violation
identified by Judge Easterbrook — that is, a consistent, non-random failure by the State to hold
parole revocation hearings in a timely manner consistent with Morrissey. Perhaps Plaintiffs will
wish to amend their complaint to add additional claims for relief — although it is not clear to the
court that a class action under Section 1983 is the proper vehicle for raising those issues. Lacking
briefing on that issue, 1 simply note it and put it to the side.

I am certain defendants will eventually move for summary judgment. The plaintiffs may
wish to have additional discovery before addressing such a motion. For that matter, defendants
might wish to challenge Plaintiffs’ evidence, or introduce evidence of their own that goes to the
only question raised by the Plaintiffs’ complaint, which is the constitutionality of the mandatory
detention of alleged parole violators between the time when probable cause is found and the time
when parole revocation — or not — is finally determined.

1 am equally certain that the parties will not agree on what needs to happen with the record

before the court can entertain further motions. I thus give them twenty days to come up with a plan

31

 
Case 1:20-cv-02817-CM Document 33 Filed 04/20/20 Page 32 of 36

of action — or to submit separate letters of no more than three pages, explaining their respective
positions. If plaintiffs take an appeal from the denial of their motion for a preliminary injunction,
that deadline will become twenty days following the issuance of the mandate of the Second Circuit.

And, of course, the Legislature may well take the matter out of the hands of the courts. I
understand that a bill to do away with mandatory detention pendente lite has been introduced
before that body. A legislative solution would be best for all concerned. It may even be that the
COVID disaster will cause the Legislature to view the issue of mandatory detention for all alleged
parole violators in a new light, one more favorable to alleged parole violators. Like the minority
judges in Faheem-El, this court commends the thoughts expressed by the majority in that case —

as well as the arguments propounded by plaintiffs -- to the attention of Albany.

CONCLUSION

The motion for a preliminary injunction is DENIED.
This constitutes a written opinion and order of the court.

The Clerk of Court is directed to mark the motion at Docket #12 off the court’s list of open

motions.

Dated: April 20, 2020 [i

Chief Judge

 

BY ECF TO ALL COUNSEL

ae

 
Case 1:20-cv-02817-CM Document 33 Filed 04/20/20 Page 33 of 36

APPENDIX

The Court takes note of the following information in the record concerning the impact of
COVID-19 on the conduct of parole hearings and on pre-hearing release procedures. This
information is drawn from the Defendants’ sworn affidavits. Plaintiffs do not ask this Court for
any relief relating to any of the following.

The Conduct of Parole Hearings

On March 10, 2020, in response to the recommendations from the Center for Disease
Control and the World Health Organization regarding the risk of exposure to COVID-19, the
Criminal Justice Bureau at NYC DOC implemented a number of restrictions regarding operation
of the Judicial Center on Rikers Island, which is where parole revocation hearings are held. This
included ending all court hearings by 4:30pm, closing the Judicial Center promptly at 5pm, and
eliminating all overtime for NYC DOC staff. (/d. at § 5.)

Between March 11 and March 15, 2020, personnel from NYC DOC, the Bureau of
Adjudication for the Parole Board (“Adjudication Bureau”), and The Legal Aid Society (“Legal
Aid”) discussed alternatives to in-person hearings for alleged parole violators, including the
possibility of using Skype to conduct video conference hearings at the Judicial Center in the
event the COVID-19 pandemic prevented in-person conferences. (/d. at § 6.)

During the week of March 16, 2020, live preliminary hearings continued to take place at
Rikers Island for defendants who were represented by attorneys on the county 18-b panels. (/d. at
{| 9.) However, On March 16, 2020, Legal Aid notified personnel from DOCCS and NYC DOC

via email that Legal Aid attorneys would not be attending final revocation hearings. (/d. at § 8.)

33

 
Case 1:20-cv-02817-CM Document 33 Filed 04/20/20 Page 34 of 36

DOCCS, NYC DOC and Legal Aid continued to explore technological options to utilize
for hearings. The parties ultimately agreed on WebEx, an audio-based conferencing system. (/d.
at J 11-12.)

On or about March 23, 2020, all preliminary hearings at Rikers stopped because the
hearing rooms were too small to allow for social distancing. (/d. at § 13.) However, the
infrastructure upgrades required in the Judicial Center and various other buildings at Rikers
Island in order to use the WebEx system were implemented by NYC DOC, overseen by Brian
Charkowick, Executive Director of Infrastructure & Operations at NYC DOC. (/d. at § 16.) As
might be expected, these changes could not be accomplished overnight.

On April 7, 2020, the WebEx system was successfully tested. (/d. at 18.) The next day
DOCCS staff began the process of rescheduling the backlog of preliminary and final revocation
hearings using the WebEx system. /d. Preliminary hearings resumed for parolees housed at
Rikers Island on the morning of April 9, 2020. (/d. at § 19.) Final revocation hearings at Rikers
recommenced on April 13, 2020. (/d. at § 20.)

All hearings at Rikers Island are required to comply with the restrictions put in place by
NYC DOC on March 10, 2020, which require all hearings to conclude by 4:30 pm so that the
Judicial Center can close promptly at 5pm. NYC DOC staff remain prohibited from working
overtime, (/d. at § 19.)

In addition, the Parole Board has modified its procedures to allow Legal Aid to submit
plea agreements orally to the Parole Board, with subsequent signed confirmation. (/d. at § 23.)

Plaintiff Bergamaschi’s preliminary hearing, originally scheduled for March 24, 2020,
was rescheduled for the morning of April 10, 2020. (/d. at § 22.) The Preliminary Hearing

Officer has ordered that his parole warrant be lifted; he has been released. (/d.)

34

 
Case 1:20-cv-02817-CM Document 33 Filed 04/20/20 Page 35 of 36

Plaintiff Roberson waived his preliminary hearing. (Compl. § 61), His final revocation
hearing was scheduled for April 14, 2020 (Tomlinson Decl. at § 21), well within the 90-day
period required under New York’s parole revocation procedures. However, Roberson, along with
99 other alleged parole violators awaiting hearing, filed a petition for a writ of habeas corpus,
pursuant to CPLR Art. 70, in the New York State Supreme Court. After reviewing his medical
records, Roberson’s release was ordered, and he was released on April 12, 2020. (Desgranges
Decl. § 4.)

Emergency Internal Review of Parolee Release Suitability

In response to a directive from the Governor in the wake of the COVID-19 pandemic,
DOCCS staff, in coordination with Parole Board staff, undertook a review of parolees statewide
who were detained for so-called “technical” parole violations (i.e., those not involving the
commission of a new crime) or for absconding, to see whether some of them could have their
warrants lifted and be released prior to hearings. This was done in an effort to reduce the jail
population in the wake of the COVID-19 pandemic. (Dkt. No. 26, Annucci Decl. at § 4.)
DOCCS staff, in coordination with Parole Board staff, developed criteria to determine whether
each parolee was eligible to participate in this discretionary review process. To be eligible for
review, a parolee had to: (i) have a risk score of 3 or 4 using the Correctional Offender
Management Profiling for Alternative Sanctions (“COMPAS”) clinical assessment tool; (ii) not
have been convicted of a sex offense; (iii) not suffer from a significant mental illness, meaning
the parolee has not been assigned an Office of Mental Health 1-S designation; (iv) not have a
history of domestic violence; (v) not have engaged in misconduct involving either weapons or
violent conduct as the basis for the violation; and (vi) have an existing residence or have received

placement in an approved housing facility. (/d. at { 5.) These criteria were devised to ensure the

 
Case 1:20-cv-02817-CM Document 33 Filed 04/20/20 Page 36 of 36

safety of its employees, parolees housed at Rikers, and the public at large. Applying these
criteria, DOCCS identified 1534 parolees eligible for discretionary release review. (Jd. at { 6.)

This discretionary release review process for all qualifying parole violators in custody on
a parole warrant throughout the State was recently completed. (/d. at § 6.) Out of a total of 1534
cases statewide in which alleged parole violators met the qualifying criteria -- approximately 600
of whom were detained at Rikers Island or elsewhere in New York City -- the Parole Board lifted
the warrants of 760 parolees (or nearly half of the cases reviewed) and released them back into
the community. (/d.)

With respect to the Plaintiffs, DOCCS staff, in coordination with Parole Board staff,
applied the criteria to their situations and determined that neither was eligible for discretionary
release. Plaintiff Roberson’s COMPAS score disqualified him, while Plaintiff Bergamaschi has a
history of domestic violence and a related alleged parole violation. (/d. at § 7.)

The court is advised that, as long as the COVID-19 crisis lasts, DOCCS staff, in
coordination with Parole Board staff, will continue to review all new qualifying alleged parole
violators in custody for discretionary release under these criteria until the exigent circumstances
created by the pandemic no longer exist. (/d. at § 8.)

Between the discretionary release program just described and orders entered by state
court judges in response to habeas petitions, roughly 20% of all inmates at Rikers Island were
released prior to the commencement of this lawsuit. This has left entire buildings on Rikers
Island empty and provided “space for segregating individuals and allowing for greater social

distancing.” (/d., Ex. B at 5.)

 
